DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Prior art of record explicitly teaches activating multiple elements simultaneously in such manner that each element reflects in different direction, as all beams are parallel at incidence to DMD 26 see fig. 4 then the individual mirror in DMD should be under different angle. The limitations “said optical main element in a fixed position and orientation in the deflection device” means that for example one pixel is always illuminating which is completely design choice. Similarly “fixed position and orientation relative to the optical main element in the deflection device that is different from the fixed position and orientation of the optical main element in the deflection device so that a defined number of image points of the field of view is placeable in a defined fashion using the at least one optical placement element.” Is design choice to set the secondary beam in the desired position. Reference by Dalgleish teaches adjustable positions of the mirrors but that does not mean you could not fix it to constantly illuminate some pixels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dalgleish US 20120069342 A1.

Regarding claims 1, 10  Dalgleish teaches
1. (Currently amended) A deflection device(26+36) for a lidar sensor(fig. 2- 3), the deflection device comprising: 
an optical main element(26 one element of 26) configured to receive light from a radiation generating device(19) of the lidar sensor(fig. 2-3); and 
at least one optical placement element(26 contains plurality of the mirror elements second element of the mirror) separate from said optical main element and configured to receive light from the radiation generating device(each element mirror is separate mirror), wherein: 
illuminate a plurality of image points of a field of view (fgi. 1)of defining a detection region of the lidar sensor in a defined fashion[0042], and wherein the at least one optical placement element(second mirror of 26) is arranged in a fixed orientation relative to the optical main element(first mirror of 26) that is different from the orientation of the optical main element(see fig. 11 on beam and off beams) so that 
a defined number of image points(fig. 4 4 mirrors are scanning 4 points on field of view) of the field of view is placeable in a defined fashion using the at least one optical placement element.  [0042]


9. (Currently amended) A lidar sensor, comprising: 
a radiation generating device(19); and 
deflection device(26) configured to transmit radiation from said radiation generating device to illuminate a plurality of image points of a field of view defining a detection region of the lidar sensor, (fig. 4)
the deflection device including an optical main element configured to illuminate image points of the field of view(fig. 4 one of the elements 30 from fig. 2); and 
at least one optical placement element(another element 30) separate from said optical main element, 
wherein ,  a defined number of image points of the field of view is placeable in a defined fashion, relative to the image points illuminated by the optical main element, using the at least one optical placement element.  (fig. 2, 4[0042]) 
wherein the at least one optical placement element is arranged in a fixed orientation relative to the optical main element that is different from the orientation of the optical main element(fig. 6B with [0082] light incident on each element is reflected in different directions depending on the azimuth angle .phi.)


providing an optical main element; and (fig. 2)
providing at least one optical placement elements separate from said optical main element, (fig. 2 see above explanation )
wherein: the at least one optical placement element is arranged in a fixed orientation[0082](with fig. 6B) in in relation to the optical main element that is different from the orientation of the optical main element [0082] such that a defined field of view defining a detection region of the lidar sensor is able to be  illuminated using the deflection device; (fig. 2)and 3MIIB Docket No. 2178-1956 Bosch Reference: R362453 
a defined number of image points of the field of view is placeable in a defined manner using the at least one optical placement element.(fig. 2 with fig. 8a)

11. (New) A deflection device for a lidar sensor, the deflection device comprising: 
an optical main element(one of the elements of 26) configured to receive light from a radiation generating device of the lidar sensor;(fig. 4) 
at least one optical placement element(second element 26) separate from said optical main element and configured to receive the light from the radiation generating device(fig. 4), 
wherein the optical main element is in a first orientation to illuminate a first plurality of image points of a field of view defining a detection region of the lidar sensor, and [0082]
wherein the at least one optical placement element is in a second orientation different from said first orientation to illuminate a second plurality of image points to expand the field of view[0082], said second orientation fixed in relation to said optical main element.[0082] with (fig. 6)
Dalgleish does not teach
said optical main element in a fixed position and orientation in the deflection device
fixed orientation in the deflection device to illuminate a first plurality of image points of a field of view defining a detection region of the lidar sensor, and wherein the at least one optical placement element is in a second fixed orientation in the deflection device that is different from said first orientation to illuminate a second plurality of image points to expand the field of view
Although this part is not taught by Dalgleish it is obvious design choice to direct several beams in constant desired directions.(Simple matter of the geometrical beam propagation and within of skills of one of ordinary skills in the art)

2. (Previously presented) The deflection device as claimed in claim 1, wherein the at least one optical placement element is arranged in a corner region of the optical main element.  (fig. 2)

3. (Previously presented) The deflection device as claimed in claim 1, wherein a horizontal extent of the field of view is expandable using the at least one optical placement element.  (fig. 2)[0080-0081]

5. (Previously presented) The deflection device as claimed in claim 1, wherein the at least one optical placement element is one of a reflective, a refractive, or a diffractive optical element.  (DMD)

6. (Previously presented) The deflection device as claimed in claim 5, wherein the deflection device has at least one of a reflective, a refractive, and a diffractive optical placement element.  (DMD)

7. (Currently amended) The deflection device as claimed in claim 1, wherein the deflection device exhibits  properties for the placement of image points of the field of view in a defined fashion only from a defined distance between the deflection device 
12. (New) The deflection device as claimed in claim 11, wherein the at least one optical placement element includes a first optical placement element vertically above the optical main element and a second optical placement element vertically below the optical main element.  (fig. 4 with fig. 6b)
13. (New) The deflection device as claimed in claim 11, wherein: the optical main element is substantially rectangular, and the at least one optical placement element includes one optical placement element arranged in a corner region of the optical main element.  (fig. 4)
14. (New) The deflection device as claims in claim 13, wherein the at least one optical placement element includes an optical placement element arranged in each corner region of the optical main element.(fig. 4)  
15. (New) The deflection device as claimed in claim 11, wherein a horizontal extent of the field of view is expandable using the at least one optical placement element.  (fig. 14)
16. (New) The deflection device as claimed in claim 11, wherein said second plurality of image points are formed so as to be elongate.  (implicit [0082])
17. (New) The deflection device as claimed in claim 11, wherein the at least one optical placement element is one of a reflective, a refractive, or a diffractive optical element.  (DMD)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish US 20120069342 A1..
Regarding claim 4 Dalgleish does not explicitly teach
4. (Previously presented) The deflection device as claimed in claim 1, wherein image points of the field of view, which are placed using the at least one optical placement element, are formed so as to be elongate.  
But teaches 
On the Fourier plane, this sub-array corresponds to the region where all the light scattered at angle (.theta.,.phi.) falls. FIG. 12 illustrates an ON-region 260 in an array of mirror elements of a DMD 232 in relation to a scattering angle range to provide an example of how the array of mirror elements can be divided into specific two dimensional sub-arrays, or regions, corresponding to specific scattering angle ranges. Mirror elements in the ON-region are shaded to indicate they are in the transmit mode while unshaded regions correspond to mirror elements in the blocking mode, constituting an OFF-region. 
It is clear matter of the design choice how to activate mirrors to obtain one or the other pattern.  For example fig. 8A show one of the patterns which can be a straight line pattern, or even some regions of the 8a can be considered as a straight line. And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Dalgleish in order to any desired pattern of the illuminated area.



Regarding claim 8 , 19 Dalgleish does not explicitly teach
8. (Currently amended) The deflection device as claimed in claim 7, wherein the defined distance between the deflection device and the field of view is approximately ten a geometric diameter   of defined by the deflection device in a plane parallel to said field of view
19. (New) The deflection device as claimed in claim 18, wherein: at least said optical main element defines an effective dimension in a plane parallel to said field of view; and, the defined distance between the deflection device and the field of view is approximately ten times said effective dimension.
But clearly teaches that deflection device comprises of the lens(36) which has some curvature
It is obvious matter of design choice to chose the lens with specific diameter which is approximately 10 times of the defined distance between the deflection device as it is simple matter of the design to optimize the field of view parameters.

18. (New) The deflection device as claimed in claim 11, wherein the second orientation of the at least one optical placement element relative to the first orientation of said optical main element is configured so that the second plurality of image points do not overlap the first plurality of image points only from a defined distance between the deflection device and the field of view. [0082](different angles Obvious design choice to scan different angles) 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645